Title: From George Washington to Thomas Coleman Martin, 15 May 1798
From: Washington, George
To: Martin, Thomas Coleman



Sir,
Mount Vernon 15th May 1798

In the course of last Autumn, I wrote to you relatively to a thrashing Machine, of which you were the Inventor; and you were obliging enough to give me some account of it; adding that you had not fully satisfied yourself how far Manual labour or the labour of horses, could be applied to advantage. Since which, indistinct, & contradictory accounts have been received of the result of your experiments.
Under this uncertainty, and an earnest wish that you might succeed to the full extent of your expectation and hope, and that you may obtain in the Patent right, ample compensation for your ingenuity, I give you the trouble of receiving this second letter from me—requiring to be informed from yourself whether the Machine can be worked advantageously by Men, or horses (for I have no water that could be applied to it)—and in both, or either mode,

what quantity of Wheat might, on a medium, be expected from the work of a day? And, if you are, yourself, perfectly satisfied of the simplicity, and utility of the Machine, as an implement on a farm, that you would inform me (if you have obtained a Patent, or digested any mode of dissiminating Instructions) in what manner I could obtain them; and of the previous steps to be taken (by a bill of scantling, & the provision of other materials) to facilitate the work; as I should like to have one erected by Harvest; and am willing (if on trial the plan has succeeded) to conform, in all respects to your terms, or to be governed by your directions or advice; or to be at the expence of paying a skilful workman—whom you might send hither—for putting such materials together as you might previously order to be provided. To hear from you soon would much oblige Sir—Your Obedt Hble Servant

Go: Washington

